Exhibit 10.10



Dated 21 May 2014
CARFIN FINANCE INTERNATIONAL LIMITED 
as the Issuer
CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK 
as Arranger and Transaction Agent
DEUTSCHE TRUSTEE COMPANY LIMITED 
as Issuer Security Trustee
CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK 
as FleetCo Security Agent
CERTAIN ENTITIES NAMED HEREIN 
as Opcos, Servicers and Lessees
CERTAIN ENTITIES NAMED HEREIN 
as FleetCos
AVIS BUDGET CAR RENTAL, LLC  
as the Parent
AVIS FINANCE COMPANY LIMITED  
as Finco, the Subordinated Lender and the Italian VAT Lender
AVIS BUDGET EMEA LIMITED
as Avis Europe
CERTAIN ENTITIES NAMED HEREIN 
as the Account Banks
DEUTSCHE BANK AG, LONDON BRANCH 
as Issuer Cash Manager, Dutch FleetCo Spanish Account Bank Operator, Dutch
FleetCo German Account Bank Operator, Dutch FleetCo Dutch Account Bank Operator,
French FleetCo Account Bank Operator, and FleetCo Back-up Cash Manager
CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK 
as French Intermediary Bank and FCT Servicer
CACEIS BANK FRANCE  
as FCT Custodian
FCT CARFIN
represented by
EUROTITRISATION
as the FCT Management Company
CERTAIN ENTITIES NAMED HEREIN 
as the Existing Senior Noteholders
and
CERTAIN OTHER ENTITIES NAMED HEREIN


THIRD MASTER AMENDMENT AND RESTATEMENT DEED
 
Ref: L-218772
Linklaters LLP








--------------------------------------------------------------------------------






 
Table of Contents
 
Contents
 
Page
1
Definitions and Interpretation
6
2
Amendment and Restatement
6
3
Amendments to References to Conditions Precedent Schedules
7
4
Amendments to the FleetCo Facility Agreements
7
5
Amendments to the Master Lease Agreements
8
6
Amendments to the Spanish Servicing Agreement
10
7
Amendments and Variations to the Issuer Note Issuance Facility Agreement
11
8
Amendment to the Issuer Subordinated Facility Agreement
11
9
Accession of Acceding Issuer Hedge Counterparty
12
10
Amendment Date
12
11
Transaction Agent
13
12
Issuer Security Trustee
13
13
Transaction Documents
13
14
Confirmation of Guarantee
13
15
Illegality
13
16
Rights and remedies
14
17
Counterparts
14
18
Incorporation of Common Terms
14
19
Third party rights
14
20
Governing law and jurisdiction
14
 
Schedule 1: The Parties
15
 
Schedule 2: Amended and Restated Framework Agreement
18
 
Schedule 3: Amended and Restated Master Definitions Agreement
19
 
Schedule 4: Amended and Restated Tax Deed of Covenant
20
 
Schedule 5: Amended and Restated Issuer Cash Management Agreement
21
 
Schedule 6: Amended and Restated FleetCo Back-Up Cash Management Agreement
22
 
Schedule 7: Amended and Restated Liquidation Agency Agreement
23
 
Schedule 8: Amended and Restated Central Servicing Agreement
24
 
Schedule 9: Amended and Restated Finco Payment Guarantee
25
 
Schedule 10: Amended and Restated Parent Performance Guarantee
26
 
 
Execution Page
27
 







--------------------------------------------------------------------------------




This Amendment and Restatement Deed is made on 21 May 2014 between:
(1)
CARFIN FINANCE INTERNATIONAL LIMITED, a private limited company incorporated
under the laws of Ireland with registered number 463656 and having its
registered office at 1 Grant's Row, Lower Mount Street, Dublin 2, Ireland (the
“Issuer”);

(2)
CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK (“Transaction Agent” and
“Arranger”);

(3)
DEUTSCHE TRUSTEE COMPANY LIMITED (the “Issuer Security Trustee”, acting for
itself and on behalf of the Issuer Secured Creditors);

(4)
CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK (the “FleetCo Security Agent”,
acting for itself and on behalf of the FleetCo Secured Creditors);

(5)
THE OPCOS, the SERVICERS and LESSEES listed in part 1 of Schedule 1 (The
Parties) hereto including AVIS BUDGET ITALIA S.P.A. (as “VAT Sharing Italian
Opco”, in its capacity as Italian Opco (as defined therein) under the VAT
Sharing Agreement and the Italian Income Tax Consolidation Agreement);

(6)
THE FLEETCOS listed in part 2 of Schedule 1 (The Parties) hereto;

(7)
AVIS BUDGET CAR RENTAL, LLC (the “Parent”);

(8)
AVIS FINANCE COMPANY LIMITED (“Finco”, the “Subordinated Lender”, the “Central
Servicer” and the “Italian VAT Lender”);

(9)
AVIS BUDGET EMEA LIMITED (“Avis Europe”, together with the Opcos, the Servicers,
the Lessees, the Parent and Finco, the “Avis Obligors”);

(10)
THE ACCOUNT BANKS listed in part 3 of Schedule 1 (The Parties) hereto;

(11)
DEUTSCHE BANK AG, LONDON BRANCH (the “Dutch FleetCo Spanish Account Bank
Operator”, the “Dutch FleetCo German Account Bank Operator”, the “Dutch FleetCo
Dutch Account Bank Operator”, the “French FleetCo Account Bank Operator” the
“Issuer Cash Manager”, the “FleetCo Dutch Back-up Cash Manager”, the “FleetCo
French Back-up Cash Manager”, the “FleetCo German Back-up Cash Manager”, the
“FleetCo Italian Back-up Cash Manager” and the “FleetCo Spanish Back-up Cash
Manager”);

(12)
THE EXISTING SENIOR NOTEHOLDERS listed in part 4 of Schedule 1 (The Parties)
hereto (the “Existing Senior Noteholders”);

(13)
STRUCTURED FINANCE MANAGEMENT (IRELAND) LIMITED (the “Issuer Corporate Services
Provider” and the “FleetCo Holdings Corporate Services Provider”);

(14)
CARFIN FINANCE HOLDINGS LIMITED, a private limited company incorporated under
the laws of Ireland with registered number 463657 and having its registered
office at 1 Grant's Row, Lower Mount Street, Dublin 2, Ireland (“FleetCo
Holdings”);

(15)
INTERTRUST (NETHERLANDS) B.V. and VISTRA B.V. (the “Dutch FleetCo Corporate
Services Providers”, together with the Issuer Corporate Services Provider and
the FleetCo Holdings Corporate Services Provider, the “Corporate Services
Providers”);

(16)
CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK (“French Intermediary Bank” and
“FCT Servicer”);






2



--------------------------------------------------------------------------------




(17)
FCT CARFIN (the ”FCT”) represented by EUROTITRISATION (the “FCT Management
Company”);

(18)
CACEIS BANK FRANCE (the “FCT Custodian”)

(19)
DEUTSCHE BANK LUXEMBOURG S.A., a public limited liability company incorporated
under the laws of Luxembourg, registered with the Register of Commerce and
Companies in Luxembourg under number B 9164, whose registered office is at 2,
Boulevard Konrad Adenauer, L-1115 Luxembourg (the “Registrar”);

(20)
STICHTING HOLDING 1 FINCAR FLEET (the “Pledgor I”);

(21)
STICHTING HOLDING 2 FINCAR FLEET (the “Pledgor II”);

(22)
FISERV AUTOMOTIVE SOLUTIONS, INC., a company duly incorporated under the laws of
Delaware with registered number 2403201 (the “Liquidation Agent”); and

(23)
DEUTSCHE BANK AG, a company incorporated under the laws of Germany (the “Initial
Issuer Hedge Counterparty”) and CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK
(the “Acceding Issuer Hedge Counterparty” and, together with the Initial Issuer
Hedge Counterparty, the “Issuer Hedge Counterparties”),

each of the above a “Party” and together the “Parties” to this Deed.
WHEREAS
(A)
Certain of the Parties hereto entered into:

(i)
a Framework Agreement dated 5 March 2013, as amended by an amendment letter
dated 19 March 2013 and a second amendment agreement dated 15 April 2013 (the
“Original Framework Agreement”); and

(ii)
a Master Definitions Agreement dated 5 March 2013 as amended by an amendment
letter dated 19 March 2013 and a second amendment agreement dated 15 April 2013
(the “Original Master Definitions Agreement”).

The Liquidation Agent, the Initial Hedge Counterparty and Bank of America
National Association, Milan Branch acceded to the Framework Agreement on 20
March 2013. The Acceding Issuer Hedge Counterparty accedes to the Framework
Agreement pursuant to this Deed.
(B)
Dutch FleetCo, Dutch FleetCo, Spanish Branch, Italian FleetCo, the Central
Servicer, the Issuer, German Opco, Italian Opco, Spanish Opco, the Issuer Cash
Manager and the FleetCo Security Agent entered into a Central Servicing
Agreement dated 5 March 2013 as amended by a second amendment agreement dated 15
April 2013 (the “Original Central Servicing Agreement”).

(C)
The Issuer, Dutch FleetCo, Italian FleetCo, Spanish Opco, Italian Opco, German
Opco, the Initial Subordinated Lender, the Italian VAT Lender, the Central
Servicer, the Transaction Agent, the Issuer Security Trustee and the FleetCo
Security Agent entered into a Tax Deed of Covenant dated 5 March 2013 (the
“Original Tax Deed of Covenant”).

(D)
The Issuer, the Issuer Cash Manager, the Transaction Agent, the Issuer Account
Bank and the Issuer Security Trustee entered into an Issuer Cash Management
Agreement dated 5






3



--------------------------------------------------------------------------------




March 2013 as amended by a second amendment agreement dated 15 April 2013 (the
“Original Issuer Cash Management Agreement”).
(E)
The FleetCo Back-up Cash Manager, the Transaction Agent, the FleetCo Security
Agent, Dutch FleetCo, Spanish FleetCo, Italian FleetCo, the Spanish Servicer,
the Central Servicer and the Italian Servicer and the Dutch FleetCo Spanish
Account Bank, the Dutch FleetCo German Account Bank and the Italian FleetCo
Account Bank entered into a FleetCo Back-up Cash Management Agreement dated 5
March 2013 (the “Original FleetCo Back-up Cash Management Agreement”).

(F)
Parent, Dutch FleetCo, Dutch FleetCo, Spanish Branch, Italian FleetCo and the
FleetCo Security Agent entered into a Parent Performance Guarantee dated 5 March
2013 (the “Original Parent Performance Guarantee”).

(G)
Finco, Dutch FleetCo, Dutch FleetCo, Spanish Branch, Italian FleetCo and the
FleetCo Security Agent entered into a Finco Payment Guarantee dated 5 March 2013
(the “Original Finco Payment Guarantee”).

(H)
Dutch FleetCo, Dutch FleetCo, Spanish Branch, Italian FleetCo, Italian Opco,
Spanish Opco, German Opco, the Central Servicer, the FleetCo Security Agent, the
Transaction Agent and the Liquidation Agent entered into a Liquidation Agency
Agreement dated 20 March 2013 (the “Original Liquidation Agency Agreement”).

The documents defined in Recitals (A) to (H) above are together the “Original
Documents”.
(I)
The Issuer, Dutch FleetCo, the Issuer Security Trustee, the FleetCo Security
Agent, the Issuer Cash Manager and the Transaction Agent entered into a FleetCo
German Facility Agreement dated 5 March 2013 (the “FleetCo German Facility
Agreement”).

(J)
The Issuer, Dutch FleetCo, the Issuer Security Trustee, the FleetCo Security
Agent, the Issuer Cash Manager and the Transaction Agent entered into a FleetCo
Spanish Facility Agreement dated 5 March 2013 (the “FleetCo Spanish Facility
Agreement”).

The documents defined in Recitals (I) to (J) above are together the “FleetCo
Facility Agreements”.
(K)
The FleetCo Security Agent, Dutch FleetCo, Spanish Branch and Spanish Opco
entered into a Spanish Master Lease Agreement dated 5 March 2013 (the “Spanish
Master Lease Agreement”).

(L)
The FleetCo Security Agent, Dutch FleetCo and German Opco entered into a Master
German Fleet Lease Agreement dated 5 March 2013 (the “Master German Fleet Lease
Agreement”).

The documents defined in Recitals (L) to (M) above are together the “Master
Lease Agreements”.
(M)
The FleetCo Security Agent, Dutch FleetCo, Spanish Branch and Spanish Servicer
entered into a Spanish Servicing Agreement dated 5 March 2013 (the “Spanish
Servicing Agreement”).

(N)
The Issuer, the Transaction Agent, the Issuer Security Trustee, the Issuer Cash
Manager, the Registrar and others entered into an Issuer Note Issuance Facility
Agreement dated 5 March 2013 (the “Issuer Note Issuance Facility Agreement”).






4



--------------------------------------------------------------------------------




(O)
The Issuer, the Issuer Cash Manager, the Issuer Security Trustee and the
Subordinated Lender entered into an Issuer Subordinated Facility Agreement dated
5 March 2013 (the “Issuer Subordinated Facility Agreement”).

(P)
The Parties have agreed to (i) amend and restate the Original Documents and (ii)
amend the FleetCo Facility Agreements, the Master Lease Agreements, the Spanish
Servicing Agreement, the Issuer Note Issuance Facility Agreement, the Issuer
Subordinated Facility Agreement and the other Transaction Documents on the terms
and conditions set out below.

1
Definitions and Interpretation

1.1
Unless otherwise defined herein or the context otherwise requires, terms defined
in the Original Master Definitions Agreement (as amended or amended and restated
from time to time) have the same meaning in this Deed. Subject to Clause 1.2
below, the provisions of clause 2 (Principles of Interpretation and
Construction) of the Original Master Definitions Agreement (as amended or
amended and restated from time to time) shall apply herein as if set out in full
herein and as if references therein to a “Relevant Agreement” were to this Deed.

1.2
A reference to a “Clause” is a reference to a clause of this Deed.

2
Amendment and Restatement

The Parties (to the extent that they are party to the following documents) agree
that with effect on and from the Dutch Accession Date and the French Accession
Date (provided that if such dates do not occur on the same date, the later of
such dates) (the “Amendment Date”):
2.1
the Original Framework Agreement is amended and restated in the form set out in
Schedule 2 (Amended and Restated Framework Agreement) (the “Amended and Restated
Framework Agreement”) and the rights and obligations of the parties (excluding
such rights and obligations accrued prior to the Amendment Date) to the Original
Framework Agreement shall be governed by the Amended and Restated Framework
Agreement;

2.2
the Original Master Definitions Agreement is amended and restated in the form
set out in Schedule 3 (Amended and Restated Master Definitions Agreement) (the
“Amended and Restated Master Definitions Agreement”) and the rights and
obligations of the parties (excluding such rights and obligations accrued prior
to the Amendment Date) to the Original Master Definitions Agreement shall be
governed by the Amended and Restated Master Definitions Agreement;

2.3
the Original Tax Deed of Covenant is amended and restated in the form set out in
Schedule 4 (Amended and Restated Tax Deed of Covenant) (the “Amended and
Restated Tax Deed of Covenant”) and the rights and obligations of the parties
(excluding such rights and obligations accrued prior to the Amendment Date) to
the Original Tax Deed of Covenant shall be governed by the Amended and Restated
Tax Deed of Covenant;

2.4
the Original Issuer Cash Management Agreement is amended and restated in the
form set out in Schedule 5 (Amended and Restated Issuer Cash Management
Agreement) (the “Amended and Restated Issuer Cash Management Agreement”) and the
rights and obligations of the parties (excluding such rights and obligations
accrued prior to the Amendment Date) to the Original Issuer Cash Management
Agreement shall be governed by the Amended and Restated Issuer Cash Management
Agreement;






5



--------------------------------------------------------------------------------




2.5
the Original FleetCo Back-up Cash Management Agreement is amended and restated
in the form set out in Schedule 6 (Amended and Restated FleetCo Back-up Cash
Management Agreement) (the “Amended and Restated FleetCo Back-up Cash Management
Agreement”) and the rights and obligations of the parties (excluding such rights
and obligations accrued prior to the Amendment Date) to the Original FleetCo
Back-up Cash Management Agreement shall be governed by the Amended and Restated
FleetCo Back-up Cash Management Agreement;

2.6
the Original Liquidation Agency Agreement is amended and restated in the form
set out in Schedule 7 (Amended and Restated Liquidation Agency Agreement) (the
“Amended and Restated Liquidation Agency Agreement”) and the rights and
obligations of the parties (excluding such rights and obligations accrued prior
to the Amendment Date) to the Original Liquidation Agency Agreement shall be
governed by the Amended and Restated Liquidation Agency Agreement;

2.7
the Original Central Servicing Agreement is amended and restated in the form set
out in Schedule 8 (Amended and Restated Central Servicing Agreement) (the
“Amended and Restated Central Servicing Agreement”) and the rights and
obligations of the parties (excluding such rights and obligations accrued prior
to the Amendment Date) to the Original Central Servicing Agreement shall be
governed by the Amended and Restated Central Servicing Agreement;

2.8
the Original Finco Payment Guarantee is amended and restated in the form set out
in Schedule 9 (Amended and Restated Finco Payment Guarantee) (the “Amended and
Restated Finco Payment Guarantee”) and the rights and obligations of the parties
(excluding such rights and obligations accrued prior to the Amendment Date) to
the Original Finco Payment Guarantee shall be governed by the Amended and
Restated Finco Payment Guarantee;

2.9
the Original Parent Performance Guarantee is amended and restated in the form
set out in Schedule 10 (Amended and Restated Parent Performance Guarantee) (the
“Amended and Restated Parent Performance Guarantee”) and the rights and
obligations of the parties (excluding such rights and obligations accrued prior
to the Amendment Date) to the Original Parent Performance Guarantee shall be
governed by the Amended and Restated Parent Performance Guarantee; and

3
Amendments to References to Conditions Precedent Schedules

All references in any of the Transaction Documents to:
a.
“(Conditions Precedent to Senior Advances and FleetCo Advances)” when cross
referring to schedule 2 to the Original Framework Agreement, shall be replaced
with “(Conditions Precedent)”; and

b.
“part 2 (Subsequent Conditions Precedent to Senior Advances and FleetCo
Advances)” shall be replaced with ”part 2 (Subsequent Conditions Precedent to
Senior Advances, FleetCo Advances and VFN Advances)”.

4
Amendments to the FleetCo Facility Agreements

The Parties agree that with effect on and from the Amendment Date:





6



--------------------------------------------------------------------------------




4.1
The FleetCo German Facility Agreement shall be amended by deleting clause 3.2.3
(No Drawing Confirmation) in its entirety and replacing it with the following:

“No Drawing Confirmation: If a FleetCo Advance Drawdown Notice is delivered
under the FleetCo Spanish Facility Agreement, the FleetCo Italian Facility
Agreement, the FleetCo French Facility Agreement or the FleetCo Dutch Facility
Agreement but no FleetCo Advance is contemplated under this Agreement on the
FleetCo Advance Drawdown Date referred to in the relevant FleetCo Advance
Drawdown Notice, the Borrower (or the Central Servicer on its behalf) must
deliver a written confirmation (which may be in the form of an electronic mail)
to the Lender (copied to the Transaction Agent, the Issuer Security Trustee, the
FleetCo Security Agent and the Issuer Cash Manager) that no FleetCo Advance is
being requested under this Agreement on the relevant FleetCo Advance Drawdown
Date by no later than 2.00 p.m. (CET) on the Reporting Date.”;
4.2
The FleetCo Spanish Facility Agreement shall be amended by deleting clause 3.2.3
(No Drawing Confirmation) in its entirety and replacing it with the following:

“No Drawing Confirmation: If a FleetCo Advance Drawdown Notice is delivered
under the FleetCo German Facility Agreement, the FleetCo Italian Facility
Agreement, the FleetCo French Facility Agreement or the FleetCo Dutch Facility
Agreement but no FleetCo Advance is contemplated under this Agreement on the
FleetCo Advance Drawdown Date referred to in the relevant FleetCo Advance
Drawdown Notice, the Borrower (or the Spanish Servicer on its behalf) must
deliver a written confirmation (which may be in the form of an electronic mail)
to the Lender (copied to the Transaction Agent, the Central Servicer the Issuer
Security Trustee, the FleetCo Security Agent and the Issuer Cash Manager) that
no FleetCo Advance is being requested under this Agreement on the relevant
FleetCo Advance Drawdown Date by no later than 2.00 p.m. (CET) on the Reporting
Date.”; and
4.3
The FleetCo German Facility Agreement and the FleetCo Spanish Facility Agreement
shall be amended by replacing the words “clause 8.5.2” in clause 9
(Acceleration) with the words “clause 8.6.2”.

4.4
The FleetCo German Facility Agreement shall be amended by inserting the words
“in respect of Dutch FleetCo acting with respect to its Vehicle Fleet in
Germany” after the words “FleetCo Event of Default” in clause 11.1.1

4.5
The FleetCo Spanish Facility Agreement shall be amended by inserting the words
“in respect of Dutch FleetCo, Spanish Branch acting with respect to its Vehicle
Fleet in Spain” after the words “FleetCo Event of Default” in clause 11.1.1

5
Amendments to the Master Lease Agreements

5.1
The Spanish Master Lease Agreement shall be amended as follows:

5.1.1
By deleting clause 6.2 (Conditions precedent to lease) in its entirety and
replacing it with the following:

“6.2    Conditions precedent to lease
6.2.1
The agreement of the Lessor to lease any Vehicle to the Lessee hereunder is
subject to:






7



--------------------------------------------------------------------------------




(a)
all conditions precedent listed in Clause 6.2.2 being deemed satisfied pursuant
to Clause 6.3.1 or waived (with or without conditions) by the Lessor and the
FleetCo Security Agent on the delivery of a duly completed and executed Vehicle
Request Notice;

(b)
all conditions precedent listed in Clause 6.2.2 being deemed satisfied pursuant
to Clause 6.3.2 or waived (with or without conditions) by the Lessor and the
FleetCo Security Agent on the relevant Lease Commencement Date; and

(c)
receipt by the Lessor and the FleetCo Security Agent of the documents listed in
Schedule 4 (Condition Precedent Documents) prior to or on the date of this
Agreement, in each case, in a form satisfactory to the Lessor and the FleetCo
Security Agent.

6.2.2
For the purposes of Clauses 6.2.1(a) and 6.2.1(b), the conditions precedent are:

(a)
no Master Lease Termination Event shall have occurred and be continuing or would
result from the delivery of such Vehicle Request Notice or leasing of such
Vehicle;

(b)
the Master Lease End Date has not occurred; and

(c)
the relevant Vehicle is an Eligible Vehicle.”

5.1.2
In Clause 8.2.2(g) (Conditions to Sub-Leases) the words “Potential Master Lease
Termination Event or” will be deleted.

5.1.3
In Clause 17.1.2 (Payments of fees, penalties and fines etc. by the Lessee) the
word “or” between the words “annotation” and “the” will be deleted and replaced
with the word “of”.

5.1.4
In clause 27.1 (Notification by Lessor) the words “Servicer and” shall be
inserted between the words “the” and “Central Servicer” on the fifth line of
that paragraph.

5.1.5
By deleting Clause 30.1.2 (Redelivery of Vehicles prior to a Master Lease End
Date) in its entirety and replacing it with the following:

“30.1.2
the Lessee shall, at the Lessee’s sole expense, return each Non‑Programme
Vehicle together with all Vehicles Documents to or to the order of the Lessor no
later than the last Business Day of the month during which such Non‑Programme
Vehicle ceases to be an Eligible Vehicle.”

5.1.6
By deleting the first paragraph of clause 31.1 (Sale of Vehicles by the Lessor)
in its entirety and replacing it with the following:

“31.1
The Lessor has the right (at any time with the consent of the Lessee) to
arrange, with the assistance of the Spanish Servicer, if it deems it necessary
or useful, for the sale of any Vehicle to a third party (if, in the case of
Programme Vehicles the sale to such third party is permitted under the relevant
Vehicle Dealer Buy‑Back Agreement or Vehicle Manufacturer Buy‑Back Agreement),






8



--------------------------------------------------------------------------------




provided that the sale price and any non-return bonus (if any) paid or payable
by the relevant Vehicle Manufacturer or Vehicle Dealer to the Lessor in respect
of such Vehicle is at least equal to the Net Book Value of the Vehicle.”
5.2
The Master German Fleet Lease Agreement shall be amended as follows:

5.2.1
By deleting the words “an Ineligible Vehicle” from clauses 13 (Casualties and
Ineligible Vehicles), 14 (Fees, Traffic Penalties and Fines), 20 (Covenants of
the Lessee) and 26 (Return and Redelivery of Vehicles) and replacing it in each
instance with the words “a Non-Eligible Vehicle”. In addition, clause 13
entitled “Casualties and Ineligible Vehicles” will be renamed “Casualties and
Non-Eligible Vehicles”.

5.2.2
In Clause 7.2.2 (Conditions to Sub-leases) the word “unless” in the second line
of the first paragraph will be deleted and replaced with “if”.

5.2.3
By deleting clause 6.2.1(a) (Conditions precedent to lease) in its entirety and
replacing it with the following:

"(a)    no Master Lease Termination Event shall have occurred and be continuing
or would result from the delivery of such Purchase Offer and Lease Request or
leasing of such Vehicle;"
5.2.4
In clause 7.2.2(g) (Conditions to Sub-Leases) the words "Potential Master Lease
Termination Event or" will be deleted.

6
Amendments to the Spanish Servicing Agreement

6.1
The Spanish Servicing Agreement shall be amended as follows:

6.1.5
In clause 15 (Servicer Termination Events) the words "Parent Guarantee" will be
deleted and replaced with "Parent Performance Guarantee".

6.1.6
By deleting paragraph 8.1 of Part C (Cash Management, Records and Information
Reporting) of Schedule 1 (Services) in its entirety and replacing it with the
following:

"8.1
which constitutes any rebates (if any) and any bonus for the purchase of
Vehicles (provided that neither such rebates nor bonus constitute the
Capitalised Cost of any Vehicle nor constitute any no-return bonus if such
amount is taken into account for the purpose of clause 31.1 of the Spanish
Master Lease Agreement) and such amounts shall be paid to Spanish OpCo in
accordance with clause 38 (Volume Premium) of the Spanish Master Lease
Agreement;"

6.1.7
By deleting sub-paragraph 9.1.2 of Part C (Cash Management, Records and
Information Reporting) of Schedule 1 (Services) in its entirety and replacing it
with the following:

"9.1.2
In the event that the Dutch FleetCo is not requesting any funding under the
FleetCo Spanish Facility Agreement when (I) Dutch FleetCo is requesting funding
under the FleetCo German Facility Agreement and/or FleetCo Dutch Facility
Agreement and/or (II) Italian FleetCo is requesting funding under the FleetCo
Italian Facility Agreement and/or (III) French FleetCo is requesting funding
under the FleetCo French Facility Agreement, respectively, the Spanish Servicer
shall provide a no drawing confirmation in accordance with






9



--------------------------------------------------------------------------------




the terms of the FleetCo Spanish Facility Agreement to the Issuer, the Issuer
Cash Manager, the Issuer Security Trustee, the FleetCo Security Agent and the
Transaction Agent by 2pm (CET) on the Reporting Date or Intra-Month Reporting
Date, as applicable."
6.1.8
In sub-paragraph 9.1.3 of Part C (Cash Management, Records and Information
Reporting) of Schedule 1 (Services), by making the following amendments:

(i)
The words "or the Intra-Month Information Date" will be inserted in between the
words "Information Date" and "pursuant" on the third line of that paragraph; and

(ii)
The reference to "clause 14A.1.1.2 of the Framework Agreement" will be deleted
and replaced with "clause 14A.1.1 of the Framework Agreement".

7
Amendments and Variations to the Issuer Note Issuance Facility Agreement

7.1
The Issuer Note Issuance Facility Agreement shall be amended by:

a.
replacing the words “Senior Advance Note Drawdown Notice” with the words “Senior
Advance Drawdown Notice” in Clause 6(iii);

b.
replacing the words “Drawdown Notice” with the words “Senior Advance Drawdown
Notice” in:

i.
the second and sixth lines of Clause 7.1.5;

ii.
Clause 12.1(i); and

iii.
Clause 18.4(c); and

c.
replacing the words “clause 8.5.1” with the words “clause 8.6.1” in Clause 17.

7.2
The Parties to the Issuer Note Issuance Facility Agreement agree that
notwithstanding the provisions of clause 5 (Increase in and Intra-Senior
Noteholder Group Transfer of Senior Noteholder Commitments) of the Issuer Note
Issuance Facility Agreement and the required process to increase Senior
Noteholder Commitments set out therein, the Senior Noteholder Commitments of
certain of the Senior Noteholders shall be increased as set out in the relevant
Senior Noteholder Fee Letter and the Parties to the Issuer Note Issuance
Facility Agreement acknowledge and agree to such increases.

8
Amendment to the Issuer Subordinated Facility Agreement

The Issuer Subordinated Facility Agreement shall be amended by deleting
sub-clause 9.1.5 (Repayment of Advances) in its entirety and replacing it with
the following:
"9.1.5
Notwithstanding the above provisions, (i) any Issuer Subordinated Advance drawn
pursuant to clause 4.2.1(a) above shall be solely repaid from the amounts
received by the Issuer from the relevant FleetCo pursuant to item (i) of each
relevant FleetCo Pre-Enforcement Priority of Payments and item (h) of each
relevant FleetCo Post-Enforcement Priority of Payments; (ii) any Issuer
Subordinated Advance drawn pursuant to clauses 4.2.1(b), 4.2.1(c), 4.2.1(e),
4.2.1(f) and 4.2.1(g) above shall be solely repaid from the amounts received by
the Issuer from the relevant FleetCo






10



--------------------------------------------------------------------------------




pursuant to item (b) of each relevant FleetCo Pre-Enforcement Priority of
Payments and item (b) of each relevant FleetCo Post-Enforcement Priority of
Payments; and (iii) any Issuer Subordinated Advance drawn pursuant to clause
4.2.1(d) above shall be solely repaid from the amounts received by the Issuer
from the Dutch FleetCo, Spanish Branch under the relevant FleetCo Spanish
Facility Agreement pursuant to the Issuer Spain TRO Declaration of Trust."
9
Accession of Acceding Issuer Hedge Counterparty

9.1
Notwithstanding the provisions of clause 11.2 (Acceding Issuer Hedge
Counterparty) of the Framework Agreement the Parties hereto acknowledge and
agree that the Acceding Issuer Hedge Counterparty shall become an Issuer Hedge
Counterparty pursuant to this Deed.

9.2
The Acceding Issuer Hedge Counterparty:

a.
agrees to become an Acceding Issuer Hedge Counterparty and to be bound by and to
benefit from the terms of the Framework Agreement and the Issuer Deed of Charge
pursuant to Clause 11 (Additional Issuer Secured Creditors and accession of
Liquidation Agent) of the Framework Agreement;

b.
will deliver to the Issuer Security Trustee and the Transaction Agent a duly
completed and executed Issuer Hedging Agreement to which it is a party;

c.
is a limited liability company duly incorporated under the laws of France with
registered number 304 187 701 R.C.S. Nanterre whose registered office is at 9,
quai du Président Paul Doumer, 92920 Paris La Défense Cedex;

d.
has such ratings to satisfy the required ratings of an Eligible Issuer Hedge
Counterparty; and

e.
has the administrative details as set out in the relevant Framework Agreement.

9.3
In accordance with clause 11.2 (Acceding Issuer Hedge Counterparty) of the
Framework Agreement, the Issuer confirms to the Issuer Security Trustee and the
Transaction Agent that no Default is continuing or would occur as a result of
the Acceding Issuer Hedge Counterparty becoming an Issuer Secured Creditor.

10
Amendment Date

The Parties hereby agree that the amendments set out in Clause 2 (Amendment and
Restatement), Clause 3 (Amendment to References to Conditions Precedent
Schedules), Clause 4 (Amendments to the FleetCo Facility Agreements), Clause 5
(Amendments to the Master Lease Agreements), Clause 6 (Amendments to the Spanish
Servicing Agreement), Clause 7 (Amendments to the Issuer Note Issuance Facility
Agreement) and clause 8 (Amendment to the Issuer Subordinated Facility
Agreement) and the accession of the Acceding Issuer Hedge Counterparty set out
in Clause 9 (Accession of Acceding Issuer Hedge Counterparty) shall be effective
as of the Amendment Date. Notwithstanding anything to the contrary contained
herein, if for any reason this Deed fails to be effective on the Amendment Date,
this Deed shall terminate and the rights and obligations of the parties to the
Transaction Documents shall be fully preserved as they existed prior to the date
hereof.
11
Condition Precedent to funding in The Netherlands






11



--------------------------------------------------------------------------------




The Parties hereby agree that the obligation on the Senior Noteholders to fund
any Senior Advance which will indirectly (in part or in full) fund the
acquisition of Vehicles relating to any Vehicle Manufacturer (other than the
GM/Opel Group or the Peugeot Group) not included in the form of VPA due
diligence report provided on the Amendment Date, shall be subject to the
condition precedent that the Transaction Agent has received a form of due
diligence report with respect to the relevant Vehicle Manufacturer in a form and
substance satisfactory to it.
12
Transaction Agent

The Transaction Agent hereby consents to all amendments referred to herein.
13
Issuer Security Trustee

In accordance with clause 24.3.1 of the Original Framework Agreement, the
Transaction Agent, by the execution of this Deed, hereby instructs and directs
the Issuer Security Trustee to (i) enter into this Deed and all other relevant
documents to be entered into in connection herewith and to consent to all the
amendments set out herein and (ii) enter into the amendment agreement governed
by Italian law to be entered into on or about the date of this Deed between,
among others, the Issuer, the Issuer Security Trustee and Italian FleetCo (the
“Italian Amendment Agreement”).
14
Transaction Documents

14.1
Save as expressly amended by this Deed, the Original Documents, the FleetCo
Facility Agreements, the Master Lease Agreements, the Spanish Servicing
Agreement, the Issuer Note Issuance Facility Agreement, the Issuer Subordinated
Facility Agreement and the other Transaction Documents shall otherwise remain
unamended and in full force and effect in accordance with the terms thereof.

14.2
By their acceptance of the terms of this Deed, each of the Issuer, the FleetCos
and the Avis Obligors confirms that its obligations under the Transaction
Documents to which it is a party will remain in full force and effect.

14.3
The FleetCo Security Agent and the Transaction Agent hereby designate this Deed
as a FleetCo Transaction Document.

14.4
The Transaction Agent hereby designates this Deed as an Issuer Transaction
Document.

15
Confirmation of Guarantee

Avis Budget EMEA Limited as the guarantor under the Avis Europe Payment
Guarantee hereby (i) expressly confirms that its obligations under the Avis
Europe Payment Guarantee remain in full force and effect notwithstanding the
amendments to the Transaction Documents as set out in this Deed and (ii)
acknowledges that it is not released from its obligations under the Avis Europe
Payment Guarantee.
16
Illegality

If, at any time, any provision hereof is or becomes illegal, invalid or
unenforceable in any respect under the law of any jurisdiction, neither the
legality, validity or enforceability of the





12



--------------------------------------------------------------------------------




remaining provisions hereof nor the legality, validity or enforceability of such
provision under the law of any other jurisdiction shall in any way be affected
or impaired thereby.
17
Rights and remedies

No failure by the Issuer Secured Creditors or the FleetCo Secured Creditors to
exercise, or any delay by the Issuer Secured Creditors or the FleetCo Secured
Creditors in exercising, any right or remedy hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of any right or remedy prevent
any further or other exercise thereof or the exercise of any other right or
remedy. The rights and remedies provided herein are cumulative and not exclusive
of any rights or remedies provided by law or under any Transaction Document.
18
Counterparts

This Deed may be executed in any number of counterparts, and this has the same
effect as if the signatures on the counterparts were on a single copy of this
Deed.
19
Incorporation of Common Terms

The Common Terms shall be incorporated by reference into this Deed. If there is
any conflict between the Common Terms as incorporated by reference into this
Deed and the other provisions of this Deed, the provisions of the incorporated
Common Terms shall prevail.
20
Third party rights

No person shall have any right under the Contracts (Rights of Third Parties) Act
1999 to enforce any term of this Deed.
21
Governing law and jurisdiction

This Deed and all non-contractual obligations arising out of or in connection
with it is to be governed by, and shall be construed in accordance with, English
law, save that (i) Clause 5.1 and 6.1 (the “Spanish Law Provisions”) are
governed by, and shall be construed in accordance with, Spanish law and (ii)
Clause 5.2 (the “Dutch Law Provision”) is governed by, and shall be construed in
accordance with, the laws of The Netherlands. Subject to the foregoing, each of
the parties hereto hereby submits to the jurisdiction of the courts of England
and Wales. Each of the Parties hereto agrees for the benefit of each of the
other Parties that the courts of Madrid, Spain, shall have exclusive
jurisdiction to hear and determine any suit, action or proceedings and to settle
any disputes, which may arise out of or in connection with the Spanish Law
Provisions and, for such purposes, irrevocably submits to the exclusive
jurisdiction of such courts. Each of the Parties hereto agrees for the benefit
of each of the other Parties that the courts of Amsterdam, The Netherlands,,
shall have exclusive jurisdiction to hear and determine any suit, action or
proceedings and to settle any disputes, which may arise out of or in connection
with the Dutch Law Provision and, for such purposes, irrevocably submits to the
exclusive jurisdiction of such courts
In Witness whereof this Deed has been delivered on the date stated at the
beginning of this Deed







13



--------------------------------------------------------------------------------






Schedule 1: The Parties
Part 1 Opcos, Servicers and Lessees


Opcos
Name of Opcos
 
Registration number (or equivalent, if any)
Avis Budget Autovermietung GmbH & Co. KG (the “German Opco”)
 
HRA 3033
Avis Budget Italia S.p.A. (the “Italian Opco”)
 
421940586
Avis Alquile un Coche S.A. (the “Spanish Opco”)
 
A28152767
Avis Budget Autoverhuur B.V. (the “Dutch Opco”)
 
33129079
Avis Location de Voitures SAS (the “French Opco”)
 
652 023 961 RCS Nanterre

Servicers (excluding the Central Servicer)
Name of Servicers
 
Registration number (or equivalent, if any)
Avis Alquile un Coche S.A. (the “Spanish Servicer”) in respect of Dutch
FleetCo’s fleet in Spain
 
A28152767


In respect of Italian FleetCo: Avis Budget Italia S.p.A. (the “Italian
Servicer”)
 
421940586
In respect of French FleetCo: Avis Location de Voitures SAS (the “French
Servicer”)
 
652 023 961 RCS Nanterre



Central Servicer
Name of Central Servicer
 
Registration number (or equivalent, if any)
Avis Finance Company Limited (the “Central Servicer”)
 
2123807

Lessees





14



--------------------------------------------------------------------------------




Name of Lessees
 
Registration number (or equivalent, if any)
Avis Budget Autovermietung GmbH & Co. KG (as lessee under the Master German
Fleet Lease Agreement)
 
HRA 3033
Avis Budget Italia S.p.A. (as lessee under the Italian Master Lease Agreement)
 
421940586
Avis Alquile un Coche S.A. (as lessee under the Spanish Master Lease Agreement)
 
A28152767
Avis Budget Autoverhuur B.V. (as lessee under the Master Dutch Fleet Lease
Agreement)
 
33129079
Avis Location de Voitures SAS (as lessee under the French Master Lease
Agreement)
 
652 023 961 RCS Nanterre





Part 2 FleetCos


Name of FleetCos
Jurisdiction of Incorporation and legal form
 
Registration number (or equivalent, if any)
FinCar Fleet B.V., a private company with limited liability (besloten
vennootschap met beperkte aansprakelijkheid) (the “Dutch FleetCo”)
 
55227732
FinCar Fleet B.V., Sucursal en España, the Spanish branch of FINCAR FLEET B.V.
(a private company with limited liability (besloten vennootschap met beperkte
aansprakelijkheid) incorporated under the laws of Netherlands) with registered
address at Avenida Manoteras, nº 32, 28050 Madrid, Spain and Spanish fiscal
identification number W0037096E and registered at the Mercantile Registry in
Madrid under volume 28809, page 190, section 8th and sheet M-518708 (the “Dutch
FleetCo, Spanish Branch”)
 
W0037096E
Avis Budget Italia S.p.A. Fleet Co. S.A.p.A., a partnership limited by shares
(the “Italian FleetCo”)
 
97550851009
AB FleetCo a simplified limited stock company (société par actions simplifiée)
(the “French FleetCo”)
 
799 383 997 R.C.S. Beauvais





Part 3 Account Banks







15



--------------------------------------------------------------------------------




Name of Account Bank
 
Registration number (or equivalent, if any)
Deutsche Bank AG, London branch (the “Issuer Account Bank”)
 
HRB 30 000, branch number BR00005
Deutsche Bank S.A.E. (the “Dutch FleetCo Spanish Account Bank”)
 
A-08000614
Deutsche Bank AG, London branch (the “Dutch FleetCo Spanish Account Bank
Operator”)
 
HRB 30 000, branch number BR00005
Deutsche Bank S.P.A (the “Italian FleetCo Account Bank”)
 
1340740156
Deutsche Bank AG (the “Dutch FleetCo German Account Bank”)
 
HRB 30 000
Deutsche Bank AG, London branch (the “Dutch FleetCo German Account Bank
Operator”)
 
HRB 30 000, branch number BR00005
Deutsche Bank AG, Amsterdam Branch (the “Dutch FleetCo Dutch Account Bank”)
 
HRB 30 000, branch number 33304583
Deutsche Bank AG, London Branch (the “Dutch FleetCo Dutch Account Bank
Operator”)
 
HRB 30 000, branch number BR00005
Deutsche Bank AG, Paris Branch (the “French FleetCo Account Bank”)
 
HRB 30 000, branch number 310327481
Deutsche Bank AG, London Branch (the “French FleetCo Account Bank Operator”)
 
HRB 30 000, branch number BR00005





Part 4 Senior Noteholders


Names of Initial Senior Noteholders
 
Registration number (or equivalent, if any)
Blue Finn S.a.r.l., Luxembourg, Küsnacht Branch
 
CH-020.9.003.783-3
Crédit Agricole Corporate and Investment Bank
 
304187701
Deutsche Bank AG, London Branch
 
HRB 30 000, branch number BR00005
Natixis
 
542044524
Scotiabank Europe plc
 
817692












16



--------------------------------------------------------------------------------






Execution Page
Issuer
SIGNED AND DELIVERED AS A DEED by a duly authorised attorney of
CARFIN FINANCE INTERNATIONAL LIMITED
By:
/s/ FIONA DE LACY MURPHY
Name:
FIONA DE LACY MURPHY
Title:
AUTHORISED SIGNATORY – ATTORNEY AT FACT



In the presence of:
 
SIOBHAN HALLISSAY, 1 GRANT'S ROW, LOWER MOUNT STREET, DUBLIN 2, IRELAND
 
CLIENT RELATIONSHIP ADMINISTRATOR
 
 
Transaction Agent and Arranger
EXECUTED AS A DEED on behalf of
CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK   


By:
/s/ EDITH LUSSON
Name:
EDITH LUSSON
Title:
ATTORNEY



In the presence of:
Name:
AGATHE MOTTE
Address:
25 RUE DE MARIGNAN, 75008 PARIS
Occupation
LAWYER












17



--------------------------------------------------------------------------------






Issuer Security Trustee
The common seal of
DEUTSCHE TRUSTEE COMPANY LIMITED
was affixed to this DEED in the presence of:
 
/s/ NICK ROGIVUE
 
Associate Director



 
CLIVE RAKESTROW
 
Associate Director
 
 







FleetCo Security Agent
EXECUTED AS A DEED on behalf of
 
CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK
 

By:
/s/ EDITH LUSSON
Name:
EDITH LUSSON
Title:
ATTORNEY
In the presence of:
Name:
AGATHE MOTTE
Address:
25 RUE DE MARIGNAN, 75008 PARIS
Occupation
LAWYER









The Opcos
EXECUTED AS A DEED on behalf of
AVIS BUDGET AUTOVERMIETUNG GMBH & CO. KG (as German Opco)
By:
/s/ MARTIN GRUBER
Name:
MARTIN GRUBER
Title:
MANAGING DIRECTOR








18



--------------------------------------------------------------------------------




In the presence of:
Name:
WILL ABRAHAM
Address:
CLIFFORD CHANCE LLP, 10 UPPER BANK STREET, LONDON, E14 5JJ
Occupation
TRAINEE SOLICITOR





The Opcos
EXECUTED AS A DEED on behalf of
AVIS BUDGET ITALIA S.P.A. (as Italian Opco)


By:
/s/ G TESTA
Name:
G TESTA
Title:
MD SOUTHERN REGION



In the presence of:
Name:
WILL ABRAHAM
Address:
CLIFFORD CHANCE LLP, 10 UPPER BANK STREET, LONDON, E14 5JJ
Occupation
TRAINEE SOLICITOR







The Opcos
EXECUTED AS A DEED on behalf of
AVIS BUDGET ITALIA S.P.A. (as VAT Sharing Italian Opco)


By:
/s/ G TESTA
Name:
G TESTA
Title:
MD SOUTHERN REGION



In the presence of:
Name:
WILL ABRAHAM
Address:
CLIFFORD CHANCE LLP, 10 UPPER BANK STREET, LONDON, E14 5JJ
Occupation
TRAINEE SOLICITOR










19



--------------------------------------------------------------------------------











20



--------------------------------------------------------------------------------








The Opcos
EXECUTED AS A DEED on behalf of
AVIS ALQUILE UN COCHE S.A. (as Spanish Opco) 
By:
/s/ G TESTA
Name:
G TESTA
Title:
MD SOUTHERN REGION



In the presence of:
Name:
WILL ABRAHAM
Address:
CLIFFORD CHANCE LLP, 10 UPPER BANK STREET, LONDON, E14 5JJ
Occupation
TRAINEE SOLICITOR







The Opcos
EXECUTED AS A DEED on behalf of
AVIS BUDGET AUTOVERHUUR B.V. (as Dutch Opco)


By:
/s/ ERIC LEPLEUX
Name:
ERIC LEPLEUX
Title:
MANAGING DIRECTOR



In the presence of:
Name:
WILL ABRAHAM
Address:
CLIFFORD CHANCE LLP, 10 UPPER BANK STREET, LONDON, E14 5JJ
Occupation
TRAINEE SOLICITOR












21



--------------------------------------------------------------------------------








The Opcos
EXECUTED AS A DEED on behalf of
AVIS LOCATION DE VOITURES SAS (as French Opco) 
By:
/s/ ERIC LEPLEUX
Name:
ERIC LEPLEUX
Title:
MANAGING DIRECTOR



In the presence of:
Name:
WILL ABRAHAM
Address:
CLIFFORD CHANCE LLP, 10 UPPER BANK STREET, LONDON, E14 5JJ
Occupation
TRAINEE SOLICITOR









The Servicers
EXECUTED AS A DEED on behalf of
AVIS ALQUILE UN COCHE S.A. (as Spanish Servicer) 


By:
/s/ G TESTA
Name:
G TESTA
Title:
MD SOUTHERN REGION



In the presence of:
Name:
WILL ABRAHAM
Address:
CLIFFORD CHANCE LLP, 10 UPPER BANK STREET, LONDON, E14 5JJ
Occupation
TRAINEE SOLICITOR
















22



--------------------------------------------------------------------------------








The Servicers
EXECUTED AS A DEED on behalf of
AVIS FINANCE COMPANY LIMITED (as Central Servicer)
By:
/s/ JOANNA SPIERS
Name:
JOANNA SPIERS
Title:
Director



 
By:
/s/ GAIL JONES
Name:
GAIL JONES
Title:
Secretary









The Servicers
EXECUTED AS A DEED on behalf of
AVIS BUDGET ITALIA S.P.A. (as Italian Servicer) 
By:
/s/ G TESTA
Name:
G TESTA
Title:
MD SOUTHERN REGION



In the presence of:
Name:
WILL ABRAHAM
Address:
CLIFFORD CHANCE LLP, 10 UPPER BANK STREET, LONDON, E14 5JJ
Occupation
TRAINEE SOLICITOR












23



--------------------------------------------------------------------------------






The Servicers
EXECUTED AS A DEED on behalf of
AVIS LOCATION DE VOITURES SAS (as French Servicer)
By:
/s/ ERIC LEPLEUX
Name:
ERIC LEPLEUX
Title:
MANAGING DIRECTOR



In the presence of:
Name:
WILL ABRAHAM
Address:
CLIFFORD CHANCE LLP, 10 UPPER BANK STREET, LONDON, E14 5JJ
Occupation
TRAINEE SOLICITOR







The Lessees
EXECUTED AS A DEED on behalf of
AVIS BUDGET AUTOVERMIETUNG GMBH & CO. KG (as German Lessee)
By:
/s/ MARTIN GRUBER
Name:
MARTIN GRUBER
Title:
MANAGING DIRECTOR



In the presence of:
Name:
WILL ABRAHAM
Address:
CLIFFORD CHANCE LLP, 10 UPPER BANK STREET, LONDON, E14 5JJ
Occupation
TRAINEE SOLICITOR








24



--------------------------------------------------------------------------------






The Lessees
EXECUTED AS A DEED on behalf of
AVIS BUDGET ITALIA S.P.A. (as Italian Lessee)


By:
/s/ G TESTA
Name:
G TESTA
Title:
MD SOUTHERN REGION



In the presence of:
Name:
WILL ABRAHAM
Address:
CLIFFORD CHANCE LLP, 10 UPPER BANK STREET, LONDON, E14 5JJ
Occupation
TRAINEE SOLICITOR







The Lessees
EXECUTED AS A DEED on behalf of
AVIS ALQUILE UN COCHE S.A. (as Spanish Lessee) 
By:
/s/ G TESTA
Name:
G TESTA
Title:
MD SOUTHERN REGION



In the presence of:
Name:
WILL ABRAHAM
Address:
CLIFFORD CHANCE LLP, 10 UPPER BANK STREET, LONDON, E14 5JJ
Occupation
TRAINEE SOLICITOR








25



--------------------------------------------------------------------------------






The Lessees
EXECUTED AS A DEED on behalf of
AVIS BUDGET AUTOVERHUUR B.V. (as Dutch Lessee)
By:
/s/ ERIC LEPLEUX
Name:
ERIC LEPLEUX
Title:
MANAGING DIRECTOR



In the presence of:
Name:
WILL ABRAHAM
Address:
CLIFFORD CHANCE LLP, 10 UPPER BANK STREET, LONDON, E14 5JJ
Occupation
TRAINEE SOLICITOR







The Lessees
EXECUTED AS A DEED on behalf of
AVIS LOCATION DE VOITURES SAS (as French Lessee)
By:
/s/ ERIC LEPLEUX
Name:
ERIC LEPLEUX
Title:
MANAGING DIRECTOR



In the presence of:
Name:
WILL ABRAHAM
Address:
CLIFFORD CHANCE LLP, 10 UPPER BANK STREET, LONDON, E14 5JJ
Occupation
TRAINEE SOLICITOR








26



--------------------------------------------------------------------------------






FleetCo Holdings
SIGNED AND DELIVERED AS A DEED by a duly authorised attorney of


CARFIN FINANCE HOLDINGS LIMITED
By:
/s/ KAREN MCCRAVE
Name:
KAREN MCCRAVE
Title:
AUTHORISED SIGNATORY
 
ATTORNEY AT FACT



In the presence of:
 
SIOBHAN HALLISSAY
 
1 GRANT'S ROW, LOWER MOUNT STREET, DUBLIN 2, IRELAND
 
CLIENT RELATIONSHIP ADMINISTRATOR







The FleetCos
EXECUTED AS A DEED on behalf of
FINCAR FLEET B.V. (as Dutch FleetCo)
By:
/s/ PD HAVERKAMP-IDEMA
Name:
PD HAVERKAMP-IDEMA
Title:
Managing Director / Proxyholder A
 
 
 
/s/ B.W DE SONNAVILLE
Name:
B.W DE SONNAVILLE
Title:
Managing Director / Proxyholder B












27



--------------------------------------------------------------------------------






The FleetCos
EXECUTED AS A DEED on behalf of
FINCAR FLEET B.V., SUCURSAL EN ESPAÑA (as Dutch FleetCo, Spanish Branch)
By:
/s/ BEATRIZ DIEZ ARRANT
Name:
BEATRIZ DIEZ ARRANT
Title:
Dutch FleetCo, Spanish Branch representative



The FleetCos
EXECUTED AS A DEED on behalf of
AVIS BUDGET ITALIA S.P.A. FLEET CO. S.A.P.A. (as Italian FleetCo)
By:
/s/ G TESTA
Name:
G TESTA
Title:
MD SOUTHERN REGION



In the presence of:
Name:
WILL ABRAHAM
Address:
CLIFFORD CHANCE LLP, 10 UPPER BANK STREET, LONDON, E14 5JJ
Occupation
TRAINEE SOLICITOR














28



--------------------------------------------------------------------------------






The FleetCos
EXECUTED AS A DEED on behalf of
AB FLEETCO (as French FleetCo)


By:
/s/ FRÉDÉRIC LEGUIDE
Name:
FRÉDÉRIC LEGUIDE
Title:
ATTORNEY



In the presence of:


Name: GUILLAUME MALATY


Address: LINKLATERS LLP, 25 RUE DE MARIGNAN, 75008, PARIS
Occupation LAWYER





Parent
EXECUTED AS A DEED on behalf of
AVIS BUDGET CAR RENTAL, LLC
By:
/s/ ROCHELLE TARLOWE
Name:
ROCHELLE TARLOWE
Title:
VICE PRESIDENT & TREASURER



In the presence of:
Name: ERIK JOHNSON


Address: 6 SYLVAN WAY, PARSIPPANY, NJ 07054 USA
Occupation ATTORNEY










29



--------------------------------------------------------------------------------






Finco, Italian VAT Lender, Dutch VAT Lender and the Subordinated Lender
EXECUTED AS A DEED on behalf of 
AVIS FINANCE COMPANY LIMITED
By:
/s/ JOANNA SPIERS
Name:
JOANNA SPIERS
 
Director



By: /s/ GAIL JONES
 
Name: GAIL JONES
 
Secretary
 



 
EXECUTED AS A DEED on behalf of
Avis Europe
AVIS BUDGET EMEA LIMITED
 
By:
/s/ MARTYN SMITH
Name:
MARTYN SMITH
 
Title:
CFO EMEA
 



In the presence of:
Name:
WILL ABRAHAM
Address:
CLIFFORD CHANCE LLP, 10 UPPER BANK STREET, LONDON, E14 5JJ
Occupation
TRAINEE SOLICITOR










30



--------------------------------------------------------------------------------








The Account Banks


DEUTSCHE BANK AG, LONDON BRANCH (as Issuer Account Bank) 
EXECUTED AS A DEED 
By:
/s/ NICK ROGIVUE
Name:
NICK ROGIVUE
Title:
VICE PRESIDENT



By:
/s/ CLIVE RAKESTROW
Name:
CLIVE RAKESTROW
Title:
VICE PRESIDENT








31



--------------------------------------------------------------------------------






EXECUTED AS A DEED on behalf of
DEUTSCHE BANK S.A.E. (as Dutch FleetCo Spanish Account Bank)
By:
/s/ THOMAS STEIMANN
Name:
THOMAS STEIMANN
Title:
DIRECTOR



By:
/s/ JAVIER DI GIROLAMO
Name:
JAVIER DI GIROLAMO
Title:
VP





 
DEUTSCHE BANK AG, LONDON BRANCH (as Dutch FleetCo Spanish Account Bank Operator)
EXECUTED AS A DEED
 
















32



--------------------------------------------------------------------------------






EXECUTED AS A DEED on behalf of
DEUTSCHE BANK S.P.A. (as Italian FleetCo Account Bank)











EXECUTED AS A DEED on behalf of
DEUTSCHE BANK AG (as Dutch FleetCo German Account Bank)
By:
/s/ VIVIEN WICHMANN
Name:
VIVIEN WICHMANN
Title:
VICE PRESIDENT





By:
/s/ BERND BIRCK
Name:
BERND BIRCK
Title:
ASSISTANT VICE PRESIDENT





DEUTSCHE BANK AG, LONDON BRANCH (as Dutch FleetCo German Account Bank Operator)
EXECUTED AS A DEED
 
By:
/s/ NICK ROGIVUE
 
 
Name:
NICK ROGIVUE
 
 
Title:
VICE PRESIDENT
 



By:
/s/ CLIVE RAKESTROW
Name:
CLIVE RAKESTROW
Title:
VICE PRESIDENT










33



--------------------------------------------------------------------------------




EXECUTED AS A DEED on behalf of
DEUTSCHE BANK AG, AMSTERDAM BRANCH (as Dutch FleetCo Dutch Account Bank)
By:
/s/ INGE SANBERG
Name:




Title:
VP



By:
/s/ JAN ROOS
Name:
JAN ROOS
Title:
VP





DEUTSCHE BANK AG, LONDON BRANCH (as Dutch FleetCo Dutch Account Bank Operator)
EXECUTED AS A DEED
 
By:
/s/ NICK ROGIVUE
 
 
Name:
NICK ROGIVUE
 
 
Title:
VICE PRESIDENT
 



By:
/s/ CLIVE RAKESTROW
Name:
CLIVE RAKESTROW
Title:
VICE PRESIDENT





DEUTSCHE BANK AG, LONDON BRANCH (as French FleetCo Account Bank Operator)
EXECUTED AS A DEED 
 
By:
/s/ NICK ROGIVUE
 
 
Name:
NICK ROGIVUE
 
 
Title:
VICE PRESIDENT
 



By:
/s/ CLIVE RAKESTROW
Name:
CLIVE RAKESTROW
Title:
VICE PRESIDENT








34



--------------------------------------------------------------------------------








EXECUTED AS A DEED on behalf of
DEUTSCHE BANK AG, PARIS BRANCH (as French FleetCo Account Bank)
By:
/s/ XAVIER CONNEN
Name:
XAVIER CONNEN
Title:
AUTHORISED SIGNATORY
 
 
By:
/s/ CATHERINE BONNOUVRIER
Name:
CATHERINE BONNOUVRIER
Title:
AUTHORISED SIGNATORY








35



--------------------------------------------------------------------------------






Issuer Cash Manager
DEUTSCHE BANK AG, LONDON BRANCH
EXECUTED AS A DEED 
 
By:
/s/ NICK ROGIVUE
 
 
Name:
NICK ROGIVUE
 
 
Title:
VICE PRESIDENT
 



By:
/s/ CLIVE RAKESTROW
Name:
CLIVE RAKESTROW
Title:
VICE PRESIDENT





The FleetCo Back-up Cash Managers


DEUTSCHE BANK AG, LONDON BRANCH (as FleetCo German Back-up Cash Manager)
EXECUTED AS A DEED
 
By:
/s/ NICK ROGIVUE
 
 
Name:
NICK ROGIVUE
 
 
Title:
VICE PRESIDENT
 



By:
/s/ CLIVE RAKESTROW
Name:
CLIVE RAKESTROW
Title:
VICE PRESIDENT








36



--------------------------------------------------------------------------------






 
DEUTSCHE BANK AG, LONDON BRANCH (as FleetCo Italian Back-up Cash Manager)
EXECUTED AS A DEED
 
By:
/s/ NICK ROGIVUE
 
 
Name:
NICK ROGIVUE
 
 
Title:
VICE PRESIDENT
 



By:
/s/ CLIVE RAKESTROW
Name:
CLIVE RAKESTROW
Title:
VICE PRESIDENT





DEUTSCHE BANK AG, LONDON BRANCH (as FleetCo Spanish Back-up Cash Manager)
EXECUTED AS A DEED
 
By:
/s/ NICK ROGIVUE
 
 
Name:
NICK ROGIVUE
 
 
Title:
VICE PRESIDENT
 



By:
/s/ CLIVE RAKESTROW
Name:
CLIVE RAKESTROW
Title:
VICE PRESIDENT









DEUTSCHE BANK AG, LONDON BRANCH (as FleetCo Dutch Back-up Cash Manager)
EXECUTED AS A DEED
 
By:
/s/ NICK ROGIVUE
 
 
Name:
NICK ROGIVUE
 
 
Title:
VICE PRESIDENT
 



By:
/s/ CLIVE RAKESTROW
Name:
CLIVE RAKESTROW
Title:
VICE PRESIDENT






37



--------------------------------------------------------------------------------




 


DEUTSCHE BANK AG, LONDON BRANCH (as FleetCo French Back-up Cash Manager)
EXECUTED AS A DEED 


By:
/s/ NICK ROGIVUE
Name:
NICK ROGIVUE
Title:
VICE PRESIDENT



By:
/s/ CLIVE RAKESTROW
Name:
CLIVE RAKESTROW
Title:
VICE PRESIDENT














38



--------------------------------------------------------------------------------






The Existing Senior Noteholder
EXECUTED AS A DEED on behalf of 
CREDIT AGRICOLE CORPORATE
AND INVESTMENT BANK
By:
/s/ EDITH LUSSON
Name:
EDITH LUSSON
Title:
ATTORNEY



In the presence of:
Name:
AGATHE MOTTE
Address:
25 RUE DE MARIGNAN, 75008 PARIS
Occupation
LAWYER








39



--------------------------------------------------------------------------------






The Existing Senior Noteholder
EXECUTED AS A DEED on behalf of
 
DEUTSCHE BANK AG, LONDON BRANCH
By:
/s/ NADINE RESHA
Name:
NADINE RESHA
Title:
VP
 
By:
/s/ RENE TRAUTNER
Name:
RENE TRAUTNER
Title:
VP





The Existing Senior Noteholder
EXECUTED AS A DEED on behalf of
 
NATIXIS
By:
/s/ JEAN-BAPTISTE THIERY
Name:
JEAN-BAPTISTE THIERY
Title:
M.D.
In the presence of:
Name: THOMAS PONS
Address: 30 AVENUE PIERRE MENDES FRANCE, 75013 – PARIS, FRANCE
Occupation EMPLOYEE OF NATIXIS






40



--------------------------------------------------------------------------------






 
The Existing Senior Noteholder
EXECUTED AS A DEED on behalf of
 
SCOTIABANK EUROPE PLC
By:
/s/ WILLIAM SWORDS
Name:
WILLIAM SWORDS
Title:
MANAGING DIRECTOR
 
 
In the presence of:
 
Name: STEVE CALLER
 
Address: SCOTIABANK EUROPE plc, 201 BISHOPSGATE, LONDON, EC2M 3NS
 
Occupation MANAGER, CREDIT RISK CONTROL







The Existing Senior Noteholder
EXECUTED AS A DEED on behalf of
 
BLUE FINN S.A.R.L., LUXEMBOURG, KÜSNACHT BRANCH
By:
/s/ PKC SPIERING
Name:
PKC SPIERING
Title:
BRANCH MANAGER



In the presence of:
 
Name: F.L. WEIDEMA
 
Address: AERDENHOUT
 
Occupation ATTORNEY








41



--------------------------------------------------------------------------------








EXECUTED AS A DEED on behalf of
French Intermediary Bank
CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK
By:
/s/ EDITH LUSSON
Name:
EDITH LUSSON
Title:
ATTORNEY



In the presence of:
Name:
AGATHE MOTTE
Address:
25 RUE DE MARIGNAN, 75008 PARIS
Occupation
LAWYER





The Corporate Services Providers


EXECUTED AS A DEED on behalf of
INTERTRUST (NETHERLANDS) B.V. (as a Dutch FleetCo Corporate Services Provider)
 
By:
/s/ PD HAVERKAMP-IDEMA
/s/ S.M. AL-HAMAMI
Name:
PD HAVERKAMP-IDEMA
S.M. AL-HAMAMI
 
Title:
PROXYHOLDER
PROXYHOLDER
 



EXECUTED AS A DEED on behalf of
VISTRA B.V. (as a Dutch FleetCo Corporate Services Provider)
 
By:
/s/ B.W. DE SONNAVILLE
/s/ J.J VAN GINKEL
Name:
B.W. DE SONNAVILLE
J.J VAN GINKEL
 
Title:
PROXYHOLDER
MANAGING DIRECTOR
 












42



--------------------------------------------------------------------------------








PRESENT when the COMMON SEAL of 
STRUCTURED FINANCE MANAGEMENT (IRELAND) LIMITED
(as Issuer Corporate Services Provider and FleetCo Holdings Corporate Services
Provider)
 
 was affixed hereto
 
By:
/s/ JONATHAN HANLY
/s/ SIOBHÁN HALLISSEY
 
JONATHAN HANLY
SIOBHÁN HALLISSEY
 
Director
Company Secretary
PER PRO STRUCTURED FINANCE MANAGEMENT CORPORATE SERVICES (IRELAND) LIMITED AS
SECRETARY














43



--------------------------------------------------------------------------------








Registrar


EXECUTED AS A DEED on behalf of 
DEUTSCHE BANK LUXEMBOURG S.A.
By:
/s/ NICK ROGIVUE
Name:
NICK ROGIVUE
Title:
VICE PRESIDENT



By:
/s/ CLIVE RAKESTROW
Name:
CLIVE RAKESTROW
Title:
VICE PRESIDENT





INITIAL ISSUER HEDGE COUNTERPARTY


EXECUTED AS A DEED on behalf of
DEUTSCHE BANK AG
 
By:
/s/ MARK SWANTON
/s/ PATRICK CONNORS
Name:
MARK SWANTON
PATRICK CONNORS
 
Title:
MANAGING DIRECTOR
MANAGING DIRECTOR
 











ACCEDING ISSUER HEDGE COUNTERPARTY


EXECUTED AS A DEED on behalf of
CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK
 
By:
/s/ FREDERIC TRUCHOT
/s/ BRUNO MOUSSET
Name:
FREDERIC TRUCHOT
BRUNO MOUSSET
 
Title:
MANAGING DIRECTOR
MANAGING DIRECTOR
 



In the presence of:
Name:
SCHLOMO SCHIFF
Address:
1301 AVENUE OF THE AMERICAS, NEW YORK, NY 1009-6022, USA
Occupation
BANKER

in the p







44



--------------------------------------------------------------------------------








LIQUIDATION AGENT
EXECUTED AS A DEED on behalf of
FISERV AUTOMOTIVE SOLUTIONS, INC.
By:
/s/ KEVIN COLLINS
Name:
KEVIN COLLINS
Title:
PRESIDENT



In the presence of:
Name:
GERALDINE BRADLEY
Address:
FISERV, 455 SOUTH GULPH ROAD, SUITE 125, KING OF PRUSSIA, PA 19406, USA
Occupation
ADMINISTRATIVE SERVICES MANAGER










45



--------------------------------------------------------------------------------








FCT CARFIN
Represented by Eurotitrisation
EXECUTED AS A DEED on behalf of
EUROTITRISATION
By:
/s/ J.M. LEGER
Name:
J.M. LEGER
Title:
CEO



In the presence of:
Name:
GUILLAUME MALATY
Address:
LINKLATERS LLP, 25 RUE DE MARIGNAN, 75008, PARIS
Occupation
LAWYER







FCT Custodian
EXECUTED AS A DEED on behalf of
CACEIS BANK FRANCE
By:
/s/ BERNARD RAVEL
Name:
BERNARD RAVEL
Title:
ATTORNEY



In the presence of:
Name:
GUILLAUME MALATY
Address:
LINKLATERS LLP, 25 RUE DE MARIGNAN, 75008, PARIS
Occupation
LAWYER










46



--------------------------------------------------------------------------------






FCT Servicer
EXECUTED AS A DEED on behalf of
CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK


By:
/s/ EDITH LUSSON
Name:
EDITH LUSSON
Title:
ATTORNEY



In the presence of:
Name:
AGATHE MOTTE
Address:
25 RUE DE MARIGNAN, 75008 PARIS
Occupation
LAWYER







Pledgor I
EXECUTED AS A DEED on behalf of
STICHTING HOLDING 1 FINCAR FLEET
 
By:
/s/ PD HAVERKAMP-IDEMA
/s/ S.M. AL-HAMAMI
Name:
PD HAVERKAMP-IDEMA
S.M. AL-HAMAMI
 
Title:
PROXYHOLDER
PROXYHOLDER
 





Pledgor II
EXECUTED AS A DEED on behalf of
STICHTING HOLDING 2 FINCAR FLEET


 
By:
/s/ B.W DE SONNAVILLE
/s/ JJ VAN GINKEL
Name:
B.W DE SONNAVILLE
JJ VAN GINKEL
Title:
PROXYHOLDER
MANAGING DIRECTOR








47

